Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 6, 2020 and April 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initial copy is attached hereto.
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  said claim recites in part ‘bacterial growth medium comprises’. ‘Comprises’ should be ‘comprising’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Said claim is rendered vague and indefinite by the use of the phrase “comprising a nucleic acid sequence having at least 10% sequence variety to: Dyella ginsengisoli”.  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  There are a number of sequences recited in claim 1. It is unclear which sequence has at least 10% sequence variety to Dyella ginsengisoli. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites ‘the isolated bacterium of claim 1, comprising a nucleic acid sequence having at least 10% sequence variety to: Dyella ginsengisoli’. This limitation does not constitute a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 
	Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Said claims are directed to natural products.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claims recite and involve the judicial exception of natural products. The claims are directed to naturally-occurring products which encompass naturally occurring bacterium and do not recite something significantly different than the naturally occurring products.  The claims as a whole do not recite or include elements to the judicial exception of naturally occurring bacterium comprising a nucleic acid sequence that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature.  The claim recites an isolated bacterium comprising a nucleic acid having sequence identity to SEQ ID NO: 1-14 which is a natural product because it occurs in nature and exists in principle apart from any human action. 

[0060] In some embodiments, a biologically pure culture is also referred to as "an isolate". The term "isolate" is intended to specifically refer to an organism that is removed from its original source and purified from additional components with which it was originally associated, and thus is altered by the hand of man from its natural environment. It should be noted that the composition may include whole bacterial cells, parts thereof and extracts therefrom. Isolated bacterium refers to a bacterium that is e.g., cultivated, purified and/or cultured separately from the environment in which it is naturally located. Isolated material further encompasses bacterium isolated and cultured separately from the environment in which it was located, where these isolates are present in purified compositions that do not contain any significant amount of other microorganisms such as other bacterial strains. An "isolated bacterium" as used herein does not include the bacterium as it exists in its natural environment prior to isolation and/or substantial purification.
There is no indication in the record that the isolation of said bacterium has resulted in a marked difference in structure, function, or other properties as compared to its counterpart is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013) (“Myriad”).  How said bacterium was purified or removed from its original source does not negate the fact that the bacterium would still encompass a judicial exception (product of nature). See MPEP 2106.04(c). Moreover, naturally occurring bacterium are not patent eligible merely because they have been isolated and the claims are drawn to a product that is a natural product that is not markedly different in structure from naturally occurring products. 
As it pertains to claims 4-9, the additional elements as identified are not sufficient to amount to significantly more than the judicial exception because there is no indication that the 
Thus, taken alone, the additional element does not amount to significantly more than the above identified judicial exceptions (i.e. naturally occurring bacterium).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because the additional element(s) are recited at a high level of generality and are well-understood, routine, conventional activities already engaged in by the scientific community. Consequently, the additional element(s) are not sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.
For these reasons, claims 1-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Conclusion
7.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645      
May 6, 2021   
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645